DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-27 of U.S. Application No. 14/830,991 filed on 10/15/2013 have been examined.
The amendment filed on 05/03/2022 has been entered and fully considered.
Claims 1, 10, and 19 have been amended.
Claims 1-27 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claim 19 has been fully considered and are persuasive. The previous claim objections to claim 19 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-27 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-27 have been withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-27are allowed over the prior art of record.
As per claims 1, 10, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the communication module is further configured to communicate a second threat vector to the cluster of vehicles expected to encounter the moving object and wherein each of the first threat vector and the second threat vectors comprise one or more predicted locations for the moving object; wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle; wherein the each of the first and the second threat vectors predicts location of the moving object as a function of the available information relating to the moving object at respective times.
Claims 2-9 depend from claim 1, claims 11-18 depend from claim 10, and claims 20-27 depend from claim 19 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662